EXHIBIT 10.5

 

FIRST AMENDMENT

TO THE

Zions Bancorporation Restated Deferred Compensation Plan

 

This First Amendment to the Zions Bancorporation Restated Deferred Compensation
Plan (the “Plan”) is made effective the 1st day of January, 2007, by Zions
Bancorporation Benefits Committee (“Committee”) on behalf of Zions
Bancorporation, hereinafter referred to as the “Employer.”

 

W I T N E S S E T H:

 

WHEREAS, the Employer has heretofore entered into the Plan, which Plan has been
amended and restated in its entirety effective for the Plan Year commencing on
January 1, 2005, and for all plan years thereafter; and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

 

WHEREAS, the Committee, for and on behalf of the Employer as a result of recent
announcement by the Internal Revenue Service in Notice 2006-79 extending until
December 31, 2007, the right of a Participant to amend or provide for a new
election with respect to the time and form of payment of such Participant’s
benefit and not be subject to the required minimum five year delay under
Section 409A(a)(4) to December 31, 2007; and

 

WHEREAS, the Committee wishes to modify the conditions upon which a Participant
may be subject to divestment of such Participant’s benefit; and

 

WHEREAS, these amendments are within the authority granted to the Committee by
the Employer.

 

NOW THEREFORE, in consideration of the foregoing premises the Committee adopts
the following amendments to the Plan (amended language is in bold italics):

 

(Right to Modify Elections Until December 31, 2007)

 

1. The following paragraph is added to the end of Section 3.5:

 

Until December 31, 2007 or such other time as allowed by the Internal Revenue
Service, a Participant may amend an existing Deferred Compensation Agreement or
complete a new Deferred Compensation Agreement modifying the time and/or form of
payment of all or a portion of such Participant’s Deferral Account without
regard to the requirement in Section 409A(a)(4) that postponement in starting
date for a distribution be for a minimum of five years from the previously
selected payment start date. Any such amendment or new election must be made on
or before December 31,



--------------------------------------------------------------------------------

2007 (or such other date as allowed by the Internal Revenue Service) and must
not take effect earlier than 12 months from the date of such amendment.

 

(Vesting)

 

2. Section 4.2 is amended as follows:

 

4.2 Vesting. A Participant’s interest in the amounts in his or her Deferral
Account attributable to (i) Compensation deferred pursuant to Sections 3.2
through 3.4 of the Plan and (ii) any earnings credited to the Participant’s
Deferral Account pursuant to Section 5.5, shall be at all times fully vested and
nonforfeitable. Notwithstanding the foregoing, all amounts in a Participant’s
Deferral Account, including earnings thereon, shall be subject to offset as
described in the next paragraph below.

 

The amounts in the Participant’s Deferral Account, including earnings thereon,
shall be subject to offset (without regard to prior vested status or whether
payment of such amounts has commenced under Article 6) in the event and to the
extent that the Company obtains through arbitration, a court proceeding or a
combination of both, an award/judgment against such Participant. In the event
that proceedings have been instituted to allow the Company to obtain an award or
judgment against such Participant, such Participant’s account will be frozen and
no payments will be made until the proceedings have been completed. If the
Company is successful in obtaining a judgment/award against such Participant,
the Company shall have a right of offset against such Participant’s account for
the full amount of the judgment/award including costs and attorney’s fees.

 

3. In all other respects the Plan is ratified and approved.

 

Dated this 9th day of January, 2007.

 

ZIONS BANCORPORATION

BENEFITS COMMITTEE

By  

/S/ DIANA M. ANDERSEN

--------------------------------------------------------------------------------

    Diana M. Andersen